Exhibit 10.1

HARRIS CORPORATION LOGO AND LETTERHEAD
1025 West NASA Boulevard
Melbourne, Florida 32919
Phone: 1-321-724-3900
www. harris. com

HOWARD L. LANCE
Chairman, President

and Chief Executive Officer

July 5, 2005

Mr. Jeffrey S. Shuman
12313 Point Field Drive
Fulton, MD 20759

Dear Jeff:

I am pleased to offer you the position of Vice President Human Resources and
Corporate Relations. The following summarizes key compensation components of our
offer as well as other benefits offered to Corporate Officers:



  1.   A base salary of $330,000 per year. Your next compensation review will be
in August 2006 and annually thereafter.



  2.   Incentive compensation in the amount of $230,000 for our fiscal year
2006. The payout will be the higher of 100% or the actual Corporate payout.



  3.   A Stock Option grant of 26,000 shares of Harris stock. This is a
non-qualified stock option that will vest in equal installments over three
years. The option price will be set at the closing price on your first day of
work.



  4.   A grant of 27,000 Restricted Shares of Harris stock. These shares will
vest in equal installments over three years. You will receive dividend
equivalent payments and may vote the shares during the restricted period.



  5.   A Performance Share Award of 8,500 shares for the FY’06-’08 performance
cycle. The shares are payable at the completion of the cycle based upon the
Management Development and Compensation Committee assessment of performance
compared to targets established for the cycle. The Committee will establish the
targets at its August 2005 meeting. You will receive dividend equivalent
payments and may vote the shares during the award cycle. Performance Share
Awards have historically been made annually.



  6.   Relocation per policy, including: 120 days’ temporary living expenses;
$60,000 disruption bonus; and SIRVA home sale assistance. You will also be
reimbursed for bi-weekly travel to your current home until such time as you
relocate your family.



  7.   Four weeks’ vacation.



  8.   Participation in the Harris comprehensive benefit program including
family medical and dental coverage, life insurance, executive long-term
disability and the Harris Retirement Plan. The Retirement Plan allows you to
contribute up to 12% of your

1







      Mr. Jeffrey S. Shulman

July 5, 2005
Page 2

cash compensation on a pre-tax basis. After one year of service, the company
will match up to 6% of your contributions on a dollar-per-dollar basis. Harris
will also make an annual profit sharing contribution to your retirement account
based on company EPS performance compared to targets established by the
Management Development and Compensation Committee. You will also be eligible to
participate in the Supplemental Executive Retirement Plan (SERP).



  9.   Three years of base and incentive compensation in the event of change in
control.



  10.   Initiation fee and monthly dues for one family golf or social club
membership.



  11.   Tax planning assistance, subject to a $5,000 annual cap.



  12.   Financial estate planning, subject to a $5,000 cap for any three
calendar year period, and



  13.   One year of severance benefits (base salary and pro-rated incentive
compensation) in the event of a Harris directed termination of employment for
other than performance reasons.

Please note that our offer is contingent upon several requirements:



  •   You must pass a drug test prior to commencing employment;



  •   You must execute and timely return all forms and other documents required
for Harris to complete the employment process, including the enclosed
acknowledgement and acceptance;



  •   You must execute Harris’ standard Employee Agreement prior to commencing
employment. A copy of the agreement is enclosed for your review. You will be
expected to execute the agreement on your first day of work; and



  •   You must provide information and documentation sufficient to complete the
required I-9 form and to demonstrate that you are able to lawfully work for
Harris.

Jeff, I am excited about the prospect of your joining the Harris management team
and working together to grow the company. If you have any questions about our
offer, please don’t hesitate to contact me, Tim Geoghegan or the contacts Tim
has previously provided.

Sincerely,

/s/ Howard L. Lance

Howard L. Lance
Chairman, President and
Chief Executive Officer

Attachment

2

Jeffrey S. Shuman

Acknowledgement and Acceptance

This offer letter establishes the term of my initial employment with Harris. It
constitutes the full, complete and final agreement between Harris and me
regarding the terms of my initial employment.

My signature below confirms that I accept this offer of employment made by
Harris, as well as the terms and conditions described in the offer. I understand
that this offer does not constitute a contract of employment or a guarantee of
continued employment for any period.

Accepted and Agreed: _/s/ Jeffrey S. Shuman     Date:      7/7/2005     

Anticipated Start Date: _8-15-2005      

Please return this form to Tim Geoghegan via fax (321.727.9651) or mail:

Tim Geoghegan
Harris Corporation
Mail Stop 11-B
1025 W NASA Blvd.
Melbourne, FL 32919

3